UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4259


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN NOVAC MATTHEWS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:98-cr-00242-WO-1)


Submitted:   July 20, 2011                   Decided:    August 5, 2011


Before MOTZ and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Robert M.
Hamilton, Assistant United States Attorney, Jennifer C. Mathews,
Third Year Law Student Law Clerk, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven      Novac      Matthews       appeals      the    district        court’s

order   revoking       his    supervised      release         and    sentencing       him    to

twenty-four months in prison.                Matthews argues that his sentence

is   plainly      unreasonable      because       it    was    run    consecutive       to    a

sentence he is already serving.               We affirm.

            This      court       will    affirm       a   sentence         imposed     after

revocation of supervised release if it is within the applicable

statutory maximum and is not plainly unreasonable.                             See United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                 We

first     assess     the     sentence       for    reasonableness,            “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                         Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

applying       the     ‘plainly          unreasonable’         standard,        we     first

determine,      using       the   instructions         given    in    Gall     [v.     United

States,     552      U.S.    38,    51     (2007)],        whether      a    sentence        is

‘unreasonable.’”).

            Only       if     a    sentence        is      found      procedurally           or

substantively unreasonable will we “decide whether the sentence

is plainly unreasonable.”                Crudup, 461 F.3d at 439; see Finley,

531 F.3d at 294.            Although the district court must consider the

                                             2
Chapter 7 policy statements and the requirements of 18 U.S.C.A.

§§ 3553(a), 3583 (West 2000 & Supp. 2011), “the [district] court

ultimately has broad discretion to revoke its previous sentence

and impose a term of imprisonment up to the statutory maximum.”

Crudup, 461 F.3d at 439 (internal quotation marks and citations

omitted).

            Matthews argues that the district court’s sentence is

plainly    unreasonable     because    the   district       court    imposed     the

twenty-four-month sentence to run consecutive to the sentence he

is currently serving.        “In determining the reasonableness of a

sentence,    we    ‘give    due   deference      to   the    district        court’s

decision[.]’”      Finley, 531 F.3d at 297 (quoting Gall, 552 U.S.

at 51).     Our review of the record confirms that the district

court carefully evaluated Matthews’ situation and reached the

reasonable conclusion that a consecutive sentence was necessary

to deter future criminal conduct and to protect the public from

further crimes by Matthews.           Accordingly, we conclude that the

sentence    imposed    by     the     district    court      is      not     plainly

unreasonable and we affirm the district court’s judgment.                         We

dispense    with    oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED

                                        3